Supreme Court of Texas
                            ══════════
                             No. 21-0106
                            ══════════

   Benjamin “B.J.” Reynolds, Mark Mewshaw, Wes Hobbs, and
                 Terra Energy Partners, LLC,
                              Petitioners,

                                    v.

              Sanchez Oil and Gas Corporation, et al.,
                             Respondents

   ═══════════════════════════════════════
              On Petition for Review from the
       Court of Appeals for the First District of Texas
   ═══════════════════════════════════════

                            PER CURIAM

      Under the Texas Citizens Participation Act (TCPA), a party may
move to dismiss certain “legal actions” within sixty days of being served.
TEX. CIV. PRAC. & REM. CODE § 27.003(b). We held last term that,
      to the extent an amended or supplemental pleading either
      (1) adds a new party or parties, (2) alleges new essential
      facts to support previously asserted claims, or (3) asserts
      new legal claims or theories involving different elements
      than the claims or theories previously asserted, the new
      pleading asserts a new legal action and triggers a new
      sixty-day period as to those new parties, facts, or claims.
Montelongo v. Abrea, 622 S.W.3d 290, 293-94 (Tex. 2021). The same day
we issued Montelongo, we also reaffirmed that an earlier petition
sufficiently pleads a legal action “only if the petition gives fair notice of
the claim involved.” Kinder Morgan SACROC, LP v. Scurry County, 622
S.W.3d 835, 849 (Tex. 2021).
      In a decision issued before we decided Montelongo and Kinder
Morgan, the court of appeals held in this case that the plaintiffs’ second
amended petition did not assert a new legal action under the TCPA
because amended petitions only assert new legal actions if they assert
“new claims based upon new factual allegations.” 617 S.W.3d 30, 42
(Tex. App.—Houston [1st Dist.] 2020) (citations omitted). This holding
conflicts with our decision in Montelongo that either new claims or new
factual allegations will assert a new legal action to which a new sixty-
day deadline applies. 622 S.W.3d at 293. We believe the court of appeals
should have the opportunity to reconsider this case in light of our
holdings in Montelongo and Kinder Morgan. Therefore, without hearing
oral argument, see TEX. R. APP. P. 59.1, we grant the petition for review,
vacate the judgment below, and remand the case for the court of appeals
to reconsider its holding in light of Montelongo and Kinder Morgan and
to reach the remaining issues as necessary to dispose of this
interlocutory appeal. See TEX. R. APP. P. 60.2(f).

OPINION DELIVERED: November 19, 2021




                                     2